Van Brunt, P. J.
This action was brought by the plaintiff to obtain an injunction restraining the appellants from infringing upon an alleged trademark of the plaintiff. The case was once tried at the special term, and the complaint dismissed. The judgment thereupon entered was reversed by the general term, and, upon the retrial, the evidence in respect to the plaintiff’s trade-mark and the violation thereof was substantially the same, and judgment was thereupon given in favor of the plaintiff; from which judgment this appeal is taken. In view of the previous decision of the general term in this case, (11 N. Y. Supp. 663,) we do not see that there is any question now left open for discussion, as the rights of the plaintiff to the trade-mark, and its infringement, seem to have been adjudicated upon the previous appeal. The judgment should be affirmed, with costs. All concur.